 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BRIAN BORENSTEIN,                                      Case No.: 2:19-cv-00985-APG-DJA

 4          Plaintiff                                 Order Directing the Plaintiff to Serve the
                                                      Defendants and Setting Briefing Schedule
 5 v.

 6 LEAD ANIMAL SHELTER ANIMAL
   FOUNDATION, et al.,
 7
        Defendants
 8

 9         Plaintiff Brian Borenstein brought this case as a pro se litigant and moved for emergency

10 injunctive relief to have his service animal returned to him. ECF Nos. 1-1, 3. The court referred

11 this case to the pro bono program to determine whether a lawyer was willing to represent

12 Borenstein, but it appears that effort was unsuccessful. Accordingly, I direct Borenstein to serve

13 the defendants with the complaint, the motion for temporary restraining order, and a copy of this

14 order. Borenstein must thereafter file proof of proper service upon the defendants. The

15 defendants shall file a response to Borenstein’s motion for temporary restraining order within 14

16 days after being served with it.

17         IT IS THEREFORE ORDERED that plaintiff Brian Borenstein shall serve the defendants

18 with a copy of the complaint, the motion for a temporary restraining order, and this order.

19 Borenstein must file proof of proper service upon the defendants within seven days of service.

20         IT IS FURTHER ORDERED that the defendants shall respond to the motion for

21 temporary restraining order within 14 days after being served with it.

22         DATED this 22nd day of August, 2019.

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
